324 F.2d 179
John LAKA, d/b/a Laka Tool & Stamping Company, and Laka Tool & Stamping Company, Inc., Plaintiffs-Appellants,v.COLUMBIA PEN & PENCIL COMPANY, Inc., and Bertram A. Strauss, Defendants-Appellees.
No. 120.
Docket 28356.
United States Court of Appeals Second Circuit.
Argued October 30, 1963.
Decided November 13, 1963.

John M. Calimafde, New York City, N. Y., for appellants. Hopgood & Calimafde, Eugene J. Kalil, and Paul H. Blaustein, New York City, of counsel.
Holman & Holman, Mineola, N. Y., for appellees. Bader & Bader, New York City, Assoc. Attys. I. Walton Bader, New York City, of counsel.
Before SWAN, CLARK and MARSHALL, Circuit Judges.
PER CURIAM.


1
Plaintiffs appeal from a decree dismissing their complaint in a suit charging infringement of the three claims of Patent No. 2,907,302, issued on October 6, 1959 to L. Raszl, assignor to Laka Tool and Stamping Company, Westbury, N. Y. The patent is for control mechanism of a ball point pen. Judge Mishler found that the claims were anticipated by the prior art and that Raszl's combination would have been obvious to a person having ordinary skill in the art. We see no necessity for adding to his well-reasoned opinion. The decree is affirmed.